Citation Nr: 1431214	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the reduction in the evaluation of service-connected residuals of lumbar laminectomy for herniated disk fragment with left sided L5 radiculopathy ("lumbar spine disability"), from 40 percent to 20 percent disabling, as of September 1, 2010, was proper.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1993 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which reduced the rating for the Veteran's lumbar spine disability from 40 percent to 20 percent, effective September 1, 2010.  The Veteran appealed only the reduction of his 40 percent rating.  

The Veteran contends that he is unable to perform the physical labor required by his previous occupation as a fire extinguisher inspector due to his service-connected knee disability and service-connected lumbar spine disability.  See July 2010 notice of disagreement (NOD).  The issue of entitlement to a total disability rating based on individual unemployability is raised and referred to the RO in the first instance for initial adjudication. 


FINDINGS OF FACTS

1.  The Veteran was in receipt of a 40 percent evaluation for a lumbar spine disability for fewer than five years.  

2.  The reduction in evaluation for a lumbar spine disability is not supported by the evidence of record at the time of the rating decision; evidence showed that the Veteran's ability to function under the ordinary conditions of life and work had not improved.  

CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for a lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the restoration or propriety of a reduction appeal, the Board notes that such appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to this claim.  

As discussed above, the issue on appeal stems from the Veteran's disagreement with the reduction of his 40 percent evaluation for a lumbar spine disability.  As such, the claim is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA.  See 38 C.F.R. § 3.105(e), (i) (2013).  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Board notes that the Veteran was notified in March 2009 of the February 2009 rating proposal to reduce his lumbar spine disability evaluation.  He was also informed of the evidence considered in rendering the decision, as well as his appellate rights, and of his right to a pre-adjudication hearing.  Therefore, the Veteran was duly afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the current level, prior to the June 2010 rating decision effectuating the proposed reduction.  The Board thus finds that the notice requirements under 38 C.F.R. § 3.105(e) were met.  

The Board notes that the Veteran's VA and private treatment records have been obtained.  The Veteran was also afforded VA examinations in March 2010 and May 2011.  The Veteran has not indicated that there is any additional evidence that should be obtained to substantiate the claim.

II.  Analysis

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In addition to satisfying the notice procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  According to the applicable criteria, for those evaluations which have been in effect for five years or more, the Agency of Original Jurisdiction (AOJ) is to ensure the greatest degree of stability of disability evaluations possible.  This means that the ratings for those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2013).

However, those provisions do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Reexamination disclosing improvement in the disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2013). 

Here, the Veteran's 40 percent lumbar spine disability evaluation was in effect from November 1, 2009 to August 31, 2010, a period of less than one year.  Therefore, the provisions of 38 C.F.R. § 3.344(a) did not apply to his rating, which was subject to reduction on reexamination demonstrating improvement in the underlying disability.  38 C.F.R. § 3.344(c). 

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran's lumbar spine disability is rated at 40 percent disabling from November 1, 2009 to August 31, 2010 under the provisions of Diagnostic Code 5243 for intervertebral disc syndrome, which were revised effective September 26, 2003.  

In this regard, the Board observes that governing law and regulation provide that a disability rating may not be reduced simply because the rating criteria have changed.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

The Board notes that the Veteran is not separately rated for his left sided L5 radiculopathy.  

Here, VA's determination that the Veteran's disability had improved was not proper, because it was not supported by the evidence of record at the time of the reduction.  In fact, the record demonstrates that due to the Veteran's lumbar spine disability, his ability to function under the ordinary conditions of life and work had not improved since his February 2009 VA examination.  

At a February 2009 VA spine examination, which was three weeks following left L5 nerve root decompression surgery, the Veteran reported non-radiating low back pain and stiffness with weakness in his legs.  He experienced daily flare-ups of pain lasting for up to one hour precipitated by any activity and relieved with Tylenol and sitting in a comfortable chair.  The Veteran said he had three incapacitating episodes that brought him to the emergency room over the previous year lasting for about one week with each episode.  He said he had stopped working in October 2007 because of his knee disability and would be unable to return to his work as a fire extinguisher inspector, because his lumbar spine disability would prevent him from performing the occupational requirements of frequent walking, climbing up and down stairs, and carrying heavy equipment.  He had moved in with his parents for assistance with some of his usual activities of daily living.  He expressed problems with dressing and washing.  He was not driving and he no longer participated in past recreational activities, such as fishing, hunting, and biking.  The examiner's range of motion testing on the Veteran's thoracolumbar spine revealed as follows: forward flexion of 0 to 32 degrees with pain at 32; extension of 0 to 4 degrees with pain at 4; left lateral flexion of 0 to 14 degrees with pain at 14; left lateral rotation of 0 to 10 degrees with pain at 10; right lateral flexion of 0 to 9 degrees with pain at 9; and right lateral rotation of 0 to 15 degrees with pain at 15.  The examiner found that the Veteran had reduced range of motion and additional pain upon repetitive use.  There was objective evidence of painful motion, weakness, and tenderness.  The circulation motor and sensory findings in the bilateral lower extremity were normal.  

At a March 2010 VA spine examination, which was the basis upon which the rating was reduced, the Veteran reported continued non-radiating low back pain with numbness, fatigue, decreased motion, stiffness, weakness and pain.  The Veteran reported experiencing weekly flare-ups of pain lasting for hours precipitated by strenuous activity, caused reduced range of motion due to the pain, and alleviated his symptoms with ibuprofen, a heating pad, or an ice pack.  The Veteran reported having chiropractic treatments every three months for two to three weeks.  He denied having any incapacitating episodes.  The examiner's range of motion testing on the Veteran's thoracolumbar spine revealed as follows: forward flexion of 0 to 35 degrees; extension of 0 to 12 degrees; left lateral flexion of 0 to 18 degrees; left lateral rotation of 0 to 25 degrees; right lateral flexion of 0 to 20 degrees; and right lateral rotation of 0 to 25 degrees.  There was objective evidence of pain on range of motion testing and upon repetitive use.  No additional limitation of range of motion was found upon repetitive use.  The Veteran was still unemployed because of his knee and lumbar spine disabilities.  The examiner found that the Veteran's lumbar spine disability had an occupational impact due to decreased mobility, problems with lifting, difficulty reaching, weakness, fatigue, and pain.  The examiner also found that the Veteran had complete prevention from participating in sports and severe effects on exercise.  He had moderate to mild effects on such activities as chores, recreation, traveling, dressing, shopping, toileting, and driving.   

At a May 2011 VA examination of the Veteran's spine and peripheral nerves, the Veteran reported having fatigue, decreased motion, stiffness, weakness, and constant spine pain starting for the first couple of hours of the morning.  He also had numbness, dysesthesia (abnormal sensation), and pain due to his left sided L5 radiculopathy.  He had weekly flare-ups lasting three to seven days precipitated by activities, such as fishing, mowing the lawn and washing the car.  The pain made it hard to walk.  He alleviated his symptoms with Tylenol, rest, a heating pad, and stretching.  He said previously prescribed pain medications caused stomach upset, so he discontinued them.  The examiner noted three incapacitating episodes in the previous year due to his lumbar spine disability, lasting between three to four days that sent the Veteran to the emergency room.  The Veteran described the onset of the episodes as a "pop" in his lower back, weakening of his leg, and then severe pain in his back.  The examiner also noted that the Veteran experienced radiating pain located in the bilateral lumbar musculature.  The examiner's range of motion testing on the Veteran's thoracolumbar spine revealed as follows: forward flexion of 0 to 47 degrees; extension of 0 to 10 degrees; left lateral flexion of 0 to 15 degrees; left lateral rotation of 0 to 30 degrees; right lateral flexion of 0 to 15 degrees; and right lateral rotation of 0 to 30 degrees.  Upon examination of the Veteran's peripheral nerves, the examiner found that his left lower sciatic nerve had decreased vibration, decreased pain, and decreased light touch in the plantar aspect of the foot.  The examiner also found that the Veteran's lumbar spine disability had severe effects on his usual daily activities related to chores (mowing the lawn, carrying the laundry basket, washing the car, and bending to wash dishes) and recreation (fishing, playing with his kids, sports).  His occupational effects consisted of decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength in his lower extremity, and pain.  The Veteran was still unemployed, attributing it to his lumbar spine disability.  

Based on the evidence in the Veteran's March 2010 and May 2011 VA examinations, the Board finds that a restoration of the 40 percent evaluation is warranted.  During those examinations, the Veteran was shown to have radiating pain, reduced range of motion, weekly flare-ups of pain, incapacitating episodes, and decreased strength in his left lower extremity.  These symptoms impacted the Veteran's ability to perform occupational functioning similar to that of his previous employment as a fire extinguisher inspector.  They also had severe effects on performing chores and engaging in recreational activities.  Although the March 2010 and May 2011 VA examinations revealed range of motion testing results for the Veteran's forward flexion consistent with a 20 percent rating, the evidence shows that the Veteran's ability to function with ordinary activities of life and work had not improved.  

Consequently, the evaluation of 40 percent for a lumbar spine disability is restored effective September 1, 2010.  


ORDER

The 40 percent evaluation for a lumbar spine disability is restored effective September 1, 2010.  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


